No showing has been made that the judge did not follow the criteria set forth in Packaging Indus. Group, Inc. v. Cheney, 380 Mass. 609, 616-622 (1980), in issuing the limited preliminary injunction, based on the defendant’s noncompetition agreement, which precluded him from “soliciting or accepting any insurance accounts or business” which were current accounts of the plaintiff as of the date of the defendant’s resignation as an employee of the plaintiff.

Order denying motion to vacate preliminary injunction affirmed.